Citation Nr: 1505789	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  02-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska

THE ISSUES

1.  Entitlement to service connection for a heart disability (including hypertension, coronary artery disease (CAD), valvular heart disease, paroxysmal supraventricular tachycardia (PSVT), and aortic regurgitation), to include as secondary to service-connected residuals of catarrhal/rheumatic fever and/or service-connected atrial fibrillation.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1944 to May 1946.  The Veteran died in February 2012, and the appellant has been properly substituted as the claimant.

The matter of a TDIU rating is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  That matter was originally before the Board on appeal from a November 2005 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO), which (in pertinent part) denied a TDIU rating.  A December 2006 Board decision (in pertinent part) denied a TDIU rating, and the Veteran appealed that decision to the Court.  In March 2008, the Court issued an order that (in pertinent part) vacated the December 2006 Board decision with respect to the denial of a TDIU rating, and remanded that matter for readjudication consistent with the instructions outlined in a March 2008 Joint Motion for Remand (Joint Motion) by the parties.  A September 2008 Board decision (in pertinent part) denied a TDIU rating, and the Veteran appealed that decision to the Court.  In August 2009, the Court issued an order that (in pertinent part) vacated the September 2008 Board decision with respect to the denial of a TDIU rating, and remanded that matter for readjudication consistent with the instructions outlined in an August 2009 Joint Motion by the parties.  In February 2010, August 2010, June 2013, and January 2014, the matter of a TDIU rating was remanded for additional development.

The matter of service connection for a heart disability is before the Board on appeal from a March 2011 rating decision of the Lincoln RO, which (in pertinent part) determined that new and material evidence had not been submitted to reopen the claim.  A June 2013 Board decision (in pertinent part) determined that new and material evidence had been submitted to reopen the claim for service connection for a heart disability, and remanded the reopened claim on the merits for additional development.  In January 2014, the matter of service connection for a heart disability was again remanded for additional development.

Because a final Board decision was rendered with regard to the following issues, they are not before the Board: (1) whether new and material evidence has been submitted to reopen a claim of service connection for a back disability (denied in a December 2006 Board decision); (2) entitlement to service connection for residuals of tuberculosis (denied in a December 2006 Board decision); and (3) entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) (denied in a June 2013 Board decision).  Furthermore, because a May 2014 rating decision granted service connection for the following disabilities (pursuant to a January 2014 Board decision), they are not before the Board: (1) residuals of catarrhal/rheumatic fever with mitral regurgitation and valve replacement and chronic congestive heart failure; and (2) atrial fibrillation.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if action on her part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Service Connection for Heart Disability

The medical evidence of record (including VA and private treatment records) document that the Veteran was diagnosed with all of the following heart disabilities at some point during the period of the current claim (which was filed in August 2010) prior to his death in February 2012: residuals of catarrhal/rheumatic fever with mitral regurgitation and valve replacement and chronic congestive heart failure; atrial fibrillation; hypertension; CAD; valvular heart disease; PSVT; and aortic regurgitation.  As service connection is already in effect for residuals of catarrhal/rheumatic fever with mitral regurgitation and valve replacement and chronic congestive heart failure, and for atrial fibrillation, the current claim on appeal excludes those disabilities, but such claim does include the rest of the aforementioned disabilities.

Pursuant to the Board's January 2014 remand, a qualified VA examiner was asked to provide medical opinions addressing the etiology of any heart condition that the Veteran was diagnosed with during the pendency of the current claim.  For each such disorder, the examiner was asked to opine whether it was at least as likely as not (a 50 percent or greater probability) that the disorder was due to or aggravated by service or by the Veteran's service-connected residuals of catarrhal/rheumatic fever.

In March 2014, a VA resident physician reviewed the record and noted the pertinent medical history.  The physician opined that the Veteran's April 1944 in-service diagnosis of catarrhal fever was at least as likely as not to have been strep throat and led to rheumatic fever.  The physician noted that when the Veteran underwent a mitral valve replacement secondary to severe mitral regurgitation in 2000 (prior to filing the current claim), he did not have CAD at that time, but he did have atrial fibrillation, hypertension, congestive heart failure, and mitral regurgitation at that time.  The physician also noted that a 2010 echocardiogram showed that the mitral valve had been replaced and also showed moderate aortic regurgitation, and the physician stated that regurgitant valves in combination (mitral and aortic) are seen in rheumatic processes such as rheumatic fever.  The physician went on to opine that it was at least as likely as not that the Veteran's atrial fibrillation, congestive heart failure, and mitral regurgitation were all due to or aggravated by the service-connected rheumatic fever [and all of these disorders are now service-connected].  The physician also opined that it was not at least as likely (less than 50 percent) that the Veteran's hypertension was due to or aggravated by the service-connected rheumatic fever.  No rationale was provided for this opinion, and no opinions were rendered with regard to a relationship between any other heart disability diagnosed during the pendency of the claim (i.e., CAD, valvular heart disease, PSVT, and aortic regurgitation) and the Veteran's service or his service-connected residuals of catarrhal/rheumatic fever, as had been requested by the Board's January 2014 remand.  Such opinions (with adequate rationale) must now be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

TDIU Rating

The claim for a TDIU rating is inextricably intertwined with the claim for service connection for a heart disability remaining on appeal, as the evidence received in connection with, and the determination on, such claim could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, consideration of the appeal for a TDIU rating must be deferred pending resolution of the other issue remaining on appeal.

Accordingly, the case is REMANDED for the following:

1.  Return the record to the VA physician who provided the March 2014 medical opinion for an addendum.  The physician must review the entire record (to include this remand) and provide opinions that respond to the following:

(a) Is it at least as likely as not (a 50% or better probability) that any heart disability diagnosed during the pendency of this claim, to specifically include:

a. CAD,
b. valvular heart disease, 
c. PSVT, and 
d. aortic regurgitation

is related to any incident of the Veteran's military service (to include the documented diagnosis of catarrhal/rheumatic fever in April 1944)?  

Please provide an explanation for each opinion.

AND

(b) Is it at least as likely as not (a 50% or better probability) that any such heart disability, to specifically include:

a. CAD,
b. valvular heart disease, 
c. PSVT, and 
d. aortic regurgitation

was (i) caused or (ii) aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected residuals of catarrhal/rheumatic fever (with mitral regurgitation and valve replacement and chronic congestive heart failure) and/or his service-connected atrial fibrillation?

The physician must explain the rationale for all opinions, citing to relevant service treatment records, supporting factual data (including relevant prior medical opinions), and medical literature, as appropriate.

If the VA physician who provided the March 2014 medical opinion is unavailable, the AOJ should arrange for the entire record to be reviewed by another appropriate medical provider who should provide the opinions sought.

2.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim for service connection for a heart disability, followed by the claim for a TDIU rating (after any further development indicated, and in light of the determination made on the other issue).  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

